Case: 17-12615    Date Filed: 10/10/2018   Page: 1 of 2


                                                     [DO NOT PUBLISH]



          IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 17-12615
                      ________________________

               D.C. Docket No. 6:15-cv-00880-RBD-TBS



JERMAINE KENT,

                                             Plaintiff - Appellee,

versus

JUAN VARGAS,
Officer,

                                             Defendant,

ZACHARY BROWN,
Officer,

                                             Defendant - Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                           (October 10, 2018)
                Case: 17-12615      Date Filed: 10/10/2018      Page: 2 of 2


Before WILSON and JORDAN, Circuit Judges, and MOORE,* District Judge.

PER CURIAM:

       Deputy Zachary Brown appeals the district court’s order denying him

qualified immunity on Jermaine Kent’s claim for excessive force. Following oral

argument and a review of the record, we affirm. Viewing the facts in the light

most favorable to Mr. Kent, we agree with the district court, see D.E. 73 at 7–10,

that Deputy Brown is not entitled to qualified immunity. See, e.g., Saunders v.

Duke, 766 F.3d 1262, 1268–70 (11th Cir. 2014); Brown v. City of Huntsville, 608
F.3d 724, 739–40 (11th Cir. 2010); Reese v. Herbert, 527 F.3d 1253, 1273–74

(11th Cir. 2008).


       In this interlocutory appeal, Deputy Brown also seeks to appeal the ruling of

the district court that Heck v. Humphrey, 512 U.S. 477 (1994), does not bar Mr.

Kent’s excessive force claim. We conclude that we lack jurisdiction to entertain

this argument for the reasons set forth in Harrigan v. Metro Dade Police

Department Station No. 4, 636 F. App’x 470, 476 (11th Cir. 2015), which we find

persuasive. See also Limone v. Condon, 372 F.3d 39, 50–52 (1st Cir. 2004);

Cunningham v. Gates, 229 F.3d 1271, 1285 (9th Cir. 2000).


       AFFIRMED IN PART AND DISMISSED IN PART.


*The Honorable William T. Moore, Jr., United States District Judge for the Southern District of
Georgia, sitting by designation.